Per Curiam.
This disciplinary matter is before the Court on Respondent Jimmy Kelly Reeves’s Petition for Voluntary Surrender of License, *240which is tantamount to disbarment pursuant to Bar Rule 4-110 (f). The State Bar has no objection to the acceptance of Reeves’s petition.
Decided May 28, 2002.
William P. Smith III, General Counsel State Bar, E. Duane Cooper, Assistant General Counsel State Bar, for State Bar of Georgia.
In his petition, Reeves admits that in December 2000, he was retained to represent a church in Putnam County in a real estate matter; that he was paid a retainer of $3,500 for such representation; and that he failed to perform the agreed upon representation. He further admits that his conduct in this matter constituted a “violation of the Rules governing the practice of law sufficient for disbarment.”
We have reviewed the record and accept Reeves’s petition for voluntary surrender of his license to practice law in this state. The name of Jimmy Kelly Reeves is hereby removed from the rolls of persons entitled to practice law in the State of Georgia. Reeves is reminded of his duties under Bar Rule 4-219 (c).

Voluntary surrender of license accepted.


All the Justices concur.